EXAMINER’S COMMENT
The drawings have been received on 19 August 2019 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: solid black shading except when used to represent bar graphs or color (MPEP 608.02(v)).  New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, the prior art of record does not disclose or suggest a robotic surgery system including at least one manipulator arm including a track and a tool carriage having a pair of light emitting devices mounted to a base of the carriage, and a tool holder capable of securing a surgical tool to the base, in combination with the other claimed elements.
Regarding claim 6, the prior art of record does not disclose or suggest a robotic surgery system including at least one manipulator arm including a track and a tool carriage having a pair of light emitting devices mounted to a base of the carriage on opposite sides of a tool holder mounted to the base, the pair of light emitting devices angled relative to the base, in combination with the other claimed elements.
Regarding claim 12, the prior art of record does not disclose or suggest a laser-assisted alignment method including a robotic manipulator having first and second lasers, assigning a location of a target site, moving a robotic manipulator such that a first laser spot emitted by a first laser is incident on the target site, moving the robotic manipulator such that a second laser spot emitted by a second laser is incident on the target site, in combination with the other claimed elements.
The closest prior art includes Tsao et al. (Us 2013/0123798A1) and Roh et al. (Us 2014/0194699A1). Tsao et al. discloses a positioning stage, a manipulator arm having a track and a tool carriage, the tool carriage including a base and tools. The tools may be lasers. However, Tsao et al. does not disclose a pair of light emitting devices mounted to the base of a single carriage. 
It would not have been obvious nor is there any motivation to modify the device of Tsao et al. or the method of Roh et al., as such modifications would render the device or method as inoperable for its intended purpose. Additionally, no other references or reasonable combination thereof, could be found which disclose or suggest these features in combination with other claimed limitations.
Roh et al. discloses a robotic manipulator (211, 212) that includes light-emitting units (291, 292, 293) that intersect at a remote center of motion (RCM) of a target site. During use, an incision point is assigned. The location of a remote center of motion point is set and the light-emitting units are turned on [0086-0087]. After laser beams indicate a remote center of motion, the manipulator is moved to adjust the RCM point along the x, y, z axis as opposed to moving the manipulator such that a first laser spot emitted by the first laser is incident on the target site and subsequently moving the manipulator such that the second laser spot emitted by the second laser is incident on the target site.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771